Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 08/05/22 of claims 2, 6, 8, 12, 14, 19 and 21 have been canceled and claims 1, 3-5, 7, 9-11, 13, 15-18, 20, and 22-24 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 9-10, filed on 7/08/2022, with respect to claims 1, 3-5, 7, 9-11, 13, 15-18, 20, and 22-24  have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7, 9-11, 13, 15-18, 20, and 22-24 have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 3-5, 7, 9-11, 13, 15-18, 20, and 22-24 (renumbered 1-17) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to sharing filesystems between containers. The closest prior art Mann et al. (U.S. PGPub 2017/0083541), Faden (U.S. PGPub 2007/0198714) and Kellerman et al. (U.S. PGPub 2014/0115580) alone, or, in combination, fails to anticipate or render obvious the recited features of “…a processing device for causing the processing device to launch a first container and a second container on a same host from a same image file, wherein launching the first container and a second container on the same host from the same image file involves: creating an initialization directory on the host, wherein the initialization directory includes a shareable filesystem;…mounting the initialization directory to the first filesystem directory and to the second filesystem directory to enable the first container and the second container to access the shareable filesystem, wherein the shareable filesystem is a root filesystem for the first container and the second container; and executing the first container simultaneously with the second container on the host, the first container and the second container being configured to use the root filesystem concurrently with one another” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1, 3-5, 7, 9-11, 13, 15-18, 20, and 22-24 (renumbered 1-17) are hereby allowed.







Conclusion
These features together with other limitations of the independent claims 1, 7 and 13 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 7 and 13 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153